Order directing bill of particulars of defendant’s affirmative defenses modified by striking out paragraphs 3, 4, 7 and 8 thereof, and as so modified affirmed, without costs. The defenses as to which the particulars were sought refer in terms to the “ contract referred to ” in the complaint, and the contract is, therefore, the same contract alleged by plaintiff in Ms complaint, the terms and conditions of wMch he must prove to establish Ms cause of action. No particulars of such contract are, therefore, necessary. Lazansky, P, J., Young, Hagarty, Carswell and Seudder, JJ., concur.